Appeal unanimously dismissed. Memorandum: In a criminal action, an appeal from a judgment of a Town Court is taken to the County Court (CPL 450.60 [3]). Any further appeal may be taken to the Court of Appeals, not the Appellate Division (CPL 450.90). This appeal is from an order of County Court affirming a judgment of the Town Court in a "criminal action” (see, CPL 1.20 [16]). The action was started by an accusatory *976instrument (CPL 1.20 [1]) consisting of an information accusing defendant of an offense (see, CPL 1.20 [4]), namely, the violation of a town ordinance, which violation is punishable by a fine (see, Penal Law § 10.00 [1]). (Appeal from order of Erie County Court, La Mendola, J. — violation of town code.) Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.